Citation Nr: 0006801	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-24 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for residuals of a right 
tibia fracture as secondary to the veteran's service-
connected right knee disability.  

Entitlement to service connection for residuals of a left 
ankle fracture as secondary to the veteran's service-
connected right knee disability.  

Entitlement to service connection for a back disability as 
secondary to the veteran's service-connected right knee 
disability.  

Entitlement to service connection for a hiatal hernia as 
secondary to the veteran's service-connected right knee 
disability.  

Entitlement to service connection for a left shoulder 
disability as secondary to the veteran's service-connected 
right knee disability.  

Entitlement to an increased rating for postoperative 
residuals of a right knee meniscectomy, currently evaluated 
20 percent disabling.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from December 1956 to December 
1958.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Board notes that a March 1995 rating decision initially 
denied service connection for residuals of fractures of the 
left ankle and right lower leg and also denied a total 
disability rating based on individual unemployability; the 
veteran appealed that decision.  At a personal hearing in 
September 1995, the veteran formally withdrew his appeal of 
the issues raised pursuant to the March 1995 rating decision.  

In a June 1996 rating decision, the RO found that new and 
material evidence had not been presented to reopen claims for 
service connection for residuals of fractures of the left 
ankle and right lower leg.  A rating decision in June 1997 
denied an increased rating for the service-connected right 
knee disability and also denied service connection for back 
and left shoulder disabilities and a hiatal hernia, each as 
secondary to the service-connected right knee disability.  
Subsequent adjudications considered the merits of the claims 
for service connection for residuals of fractures of the left 
ankle and right lower leg.  

While a rating decision in March 1995 denied a total 
disability rating based on individual unemployability, and 
the veteran initially appealed that determination, he 
specifically withdrew his appeal of that issue at a personal 
hearing in September 1995.  The RO next considered that issue 
in a supplemental statement of the case in April 1999, in 
which a total disability rating based on individual 
unemployability was denied, although that document did not 
furnish the veteran with the law and regulations concerning 
that issue.  The Board construes the veteran's 
representative's arguments in a Written Brief Presentation in 
July 1999 as a notice of disagreement as to that issue.  
Therefore, the veteran must be provided with a statement of 
the case regarding the issue of his entitlement to a total 
disability rating based on individual unemployability.  

The issues concerning service connection for back and left 
shoulder disabilities and a hiatal hernia, an increased 
rating for the right knee disability, and a total disability 
rating based on individual unemployability will be addressed 
in the Remand that follows this decision.  


FINDINGS OF FACT

1.  A rating decision in March 1995 denied service connection 
for residuals of fractures of the right tibia and left ankle 
as secondary to the veteran's service-connected right knee 
disability.  The veteran was notified of that determination 
and initially appealed, but he withdrew his appeal of those 
issues at a personal hearing in September 1995.  

2.  Evidence added to the record since March 1995 tends to 
show that the veteran's service-connected right knee gave 
out, causing him to fall and the stone slab that he was 
pulling to fall on him, fracturing his right tibia and left 
ankle.  That evidence is new and is so significant that it 
must be considered to fairly decide the merits of the 
veteran's claims for service connection for residuals of the 
fractures.  

3.  The evidence does not show that the fractures of the 
veteran's right tibia or left ankle resulted from his 
service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  Evidence received since the final March 1995 rating 
decision, which denied the veteran's claims for service 
connection for residuals of fractures of the right tibia and 
left ankle, is new and material and the claims are reopened.  
38 U.S.C.A. §§  5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302, 20.1103 (1999).  

2.  Residuals of a fracture of the right tibia are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1999).  

3.  Residuals of a fracture of the left ankle are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records are negative for fractures of the 
left ankle or right lower leg.  The veteran was treated for a 
right knee disorder, however, and underwent an exploratory 
arthrotomy of the right knee during service.  

A rating decision in February 1975 established service 
connection for the right knee disability.  

An employer's accident report, dated in February 1983 and 
signed by a physician, states that the veteran was helping to 
move a slab of stone that was on a buggy and the buggy 
tipped, causing the stone to fall.  

In June 1985, the veteran requested an increased rating for 
his right knee disability.  He indicated that he had broken 
his service-connected leg 2 years previously and it was then 
"shorter and crooked."  

On VA examination in June 1986 the veteran reported that a 
stone had fallen on his legs and had broken his left ankle 
and right leg.  The examiner indicated that the right leg was 
shorter due to a tibial osteotomy performed following the 
fracture of the distal third of the leg in 1983.  

A June 1987 VA clinic report noted the veteran's history of a 
compound open fracture of the right tibia and fibula in 1982 
[sic], with a resultant 11/2 inch leg shortening.  VA clinic 
records dated from March 1982 to September 1993 do not 
mention a left ankle fracture or any complaints or abnormal 
clinical findings relative to the left ankle.  

A private physician wrote in May 1985 that the veteran's 
symptoms included left ankle weakness, bowing of his right 
lower tibia, and right ankle pain.  The examiner noted the 
veteran's history of a slab of stone striking his right mid-
tibia and left foot in February 1983, causing a compound 
fracture of the right tibia and fibula and a fracture of the 
left foot.  An osteotomy of the right fibula was performed in 
June 1983.  On examination, the physician reported a 3cm 
shortening of the right leg.  The right tibia was bowed 
slightly anteriorly and laterally, with genu varus deformity.  
The left ankle mortise was somewhat loose, and the lateral 
malleolus was prominent.  Range of motion testing in both 
lower extremities was normal.  

A VA orthopedic examiner in April 1994 also reported the 
veteran's history of having sustained a fracture of the right 
distal tibia in a fall in 1983.  The examiner noted an x-ray 
finding of an old non-united fracture of the proximal right 
fibula.  

In June 1994, the veteran wrote the RO, stating that his fall 
at work, injuring his right leg, was due to his right leg 
giving out.  He submitted a letter from an insurance 
company's workers' compensation unit dated in June 1984 
informing him that he was entitled to workers' compensation 
benefits.  

An Employer's Report of Occupational Injury or Disease, dated 
in February 1983, was received in December 1994.  That report 
noted that the veteran's right tibia was broken and his left 
ankle was chipped when, while he was helping to move a slab 
of stone on a buggy, the buggy tipped causing the stone to 
fall.  

Also received in December 1994 were records of a private 
hospitalization following the February 1983 accident.  The 
summary of the hospitalization stated that the veteran was 
working when a large cement slab fell on him, causing 
injuries to both lower legs.  The diagnoses listed on the 
summary included Grade II open fracture of the mid-tibial 
diaphysis, non-displaced fracture of the left distal lateral 
malleolus, and fracture of the posterior process of the left 
talus.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in September 1995.  He described the 
circumstances of the 1983 accident, stating that his service-
connected right knee gave way, causing him to lose control of 
the cart he was pushing that carried a slab of stone.  As a 
result, he stated, the slab slid off and fractured his right 
tibia and left ankle.  The veteran also described the 
problems he had had with his legs since the accident.  

Evidence added to the record since the March 1995 rating 
decision that denied service connection for residuals of 
fractures of the left ankle and right tibia (in addition to 
the September 1995 hearing testimony) consists primarily of 
VA treatment records dated since 1995, the reports of VA 
compensation examination in October 1995 and September 1996, 
the veteran's testimony at two additional personal hearings 
(August 1997 and December 1998), lay statements by three 
individuals submitted at the August 1997 hearing, and a 
considerable amount of VA and private treatment records from 
the Social Security Administration (SSA), dated from March 
1982 to November 1989.  

The treatment records that were developed in conjunction with 
the veteran's claims for SSA benefits included records of his 
treatment at the time of the February 1983 injury.  Those 
reports note that a slab of stone fell on him, but do not 
mention any problems with his right knee as having 
precipitated his fall.  Subsequent VA and private records 
reflect treatment for several disabilities, including 
complaints relative to both lower legs.  None of those 
records notes the veteran's contention that his right knee 
gave out, causing the stone slab to fall on him.  

The 1995 and 1996 VA clinic records primarily reflect 
treatment for complaints referable to the veteran's left 
shoulder and do not mention his lower legs.  The September 
1995 VA orthopedic examiner and the September 1996 VA general 
medical examiner noted the veteran's reported history of the 
1983 fractures, as well as the current clinical findings, but 
did not comment on whether or not the right knee disability 
caused the 1983 accident.  

A personal hearing was conducted at the RO before a hearing 
officer in August 1997.  The veteran again expressed his 
contention that it was his right knee's giving out that 
caused the stone slab to fall on him in February 1983.  

At the hearing, the veteran submitted statements from three 
individuals.  The statement from one of the individuals 
concerned only the veteran's left shoulder disorder.  Another 
of the statements indicated that he was present at the time 
of the February 1983 accident.  He stated that the veteran's 
leg gave out on him and he fell down.  "Then the stone slid 
off the table and fell on him, causing the accident."  The 
third statement states simply that he knew that the other 
author's lay statement was true, because he was also present 
and was the person who was pushing the stone on the buggy.  

The VA clinic records also reflect outpatient treatment for 
several disabilities from October 1996 to January 1999.  No 
examiner during that period commented on the cause of the 
1983 accident.  

The veteran again presented testimony at a personal hearing 
in December 1998.  He reiterated his description of the 
events in February 1983 and his contention that he was 
totally disabled for work because of his various 
disabilities, as recognized by SSA.  

Analysis

The Board notes that the June 1996 rating decision found that 
new and material evidence had not been presented to reopen 
the veteran's claims for service connection for residuals of 
fractures of the right tibia and left ankle.  Subsequent RO 
determinations, however, appear to have addressed the merits 
of the claims.  Nevertheless, the Board is required first to 
address the question of whether new and material evidence has 
been presented to reopen the previously denied claims.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

New and material evidence 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a three-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence that was of record in March 1995 showed that the 
veteran sustained fractures to his right tibia and left ankle 
in an accident on the job, when a stone slab fell on him.  He 
contended at that time that his service-connected right knee 
had given out, causing him to fall, and when he fell, the 
stone slab fell on him.  He was awarded Workers' Compensation 
benefits pursuant to the accident.  The RO denied the 
veteran's service connection claims in the March 1995 rating 
decision, stating that there was no evidence that his 
service-connected right knee disability was a causative 
factor in the injuries he sustained in February 1983.  
Although the veteran initiated an appeal of that 
determination, he withdrew his appeal in September 1995.  The 
March 1995 decision, therefore, is final.  

Evidence added to the record since March 1995 is largely 
cumulative.  That is, it was either previously of record or 
merely reflects continuing complaints referable to and 
treatment for residuals of the right tibia fracture and the 
left ankle fracture.  

The two lay statements that were received in August 1997 that 
concern the 1983 accident, however, were not previously of 
record and specifically relate to the reason for the 1995 
denial-whether the veteran's service-connected right knee 
disability caused the accident that resulted in fractures to 
his right tibia and left ankle.  Accepting those statements 
as true for purposes of determining whether they constitute 
new and material evidence, the Board finds that they do 
contribute to a more complete picture of the circumstances of 
the 1983 accident and that they must be considered in order 
to fairly evaluate the claim.  

Accordingly, the Board finds that the evidence added to the 
record since the final March 1995 rating decision is new and 
material and concludes that the claims are reopened.  

Inasmuch as the RO's adjudications subsequent to the June 
1996 rating decision have addressed the merits of the claims, 
the Board finds that it is appropriate to proceed at this 
time with further consideration of the veteran's claims.  

Well groundedness

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The evidence is clear that the veteran did sustain injuries 
to his legs in February 1983 and that he currently has 
residuals of those injuries.  Thus, the first Caluza 
criterion has been met.  The second criterion is met by his 
allegation that his service-connected right knee disability 
caused the injuries.  

The third criterion normally requires competent medical 
evidence of a nexus between the current disability and the 
service-connected disability, but if that required nexus can 
be established by lay observation, rather than requiring a 
medical opinion regarding medical causation, then a lay 
statement tending to show such a nexus may be sufficient to 
meet this criterion.  

In this case, the veteran has presented two lay statements 
that do provide some evidence that it was the veteran's 
service-connected right knee's giving out that caused the 
stone slab to fall on him, fracturing his legs.  

Therefore, the Board finds that the three Caluza criteria 
have been met, and that the veteran's claims are plausible 
and so are well grounded.  

Merits 

The regulations provide that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310.

The record does not reflect any evidence showing that the 
veteran's right knee gave way at the time of the February 
1983 accident until he filed his claim for service connection 
in July 1994.  The treatment records dated since February 
1983 state only that a stone slab fell on him, fracturing his 
right tibia and left ankle.  No examiner, either in 1983 or 
subsequently, at least until recently, recorded any statement 
by the veteran to the effect that his right knee had given 
out, causing him to fall.  References to the veteran's right 
knee that were recorded at the time of the accident merely 
reflected his history of trauma to and surgery on the right 
knee.  

The recently submitted lay statements reflect the authors' 
recollection of events occurring 14 years earlier and were no 
doubt refreshed by assertions of fact made by the veteran 
when they were obtained in 1997.  Weighing those statements 
against the contemporaneous medical records prepared at the 
time of treatment for the veteran's leg fractures in 1983-
records that contain no evidence whatsoever of any assertions 
by the veteran that his right knee had given out-the Board 
finds that the lay statements that were submitted many years 
after the fact have significantly lesser probative value.  
The contemporaneously prepared treatment records provide 
strong evidence against the veteran's contention that his 
service-connected right knee disability caused the accident 
that resulted in his right tibia and left ankle fractures.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

In considering whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the credible evidence is against the veteran's claim and 
that, therefore, the provisions of § 5107(b) are not 
applicable.  


ORDER

Service connection for residuals of fractures of the right 
tibia and left ankle is denied.  


REMAND

The record reflects recent orthopedic examinations for the 
veteran's service-connected right knee disability in October 
1995 and October 1996.  Both examiners indicated that they 
did not have the veteran's records to review.  Moreover, 
neither examiner commented on any aspects of functional 
limitation due to the disability.  

The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  Therefore, 
the examination and the readjudication requested on REMAND 
should include consideration of all the factors set forth in 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Review of the claims file also reveals that a rating decision 
in June 1997 denied service connection for back and left 
shoulder disabilities and a hiatal hernia as secondary to the 
veteran's service-connected right knee disability.  The 
following day, the RO mailed notice of that determination to 
the veteran.  The transcript of his testimony at a personal 
hearing in September 1997 was construed as a notice of 
disagreement with that determination.  In April 1998, the RO 
furnished the veteran with a supplemental statement of the 
case concerning those issues.  He was advised of the need to 
submit a VA form 9 to perfect an appeal concerning an issue 
not previously covered in a statement of the case.  A 
statement was received from the veteran in October 1998 in 
which he referred generally to "multiple disabilities" that 
had resulted from an accident that was caused by his service-
connected knee disability.  

The RO has certified the issues relating to service 
connection for those three disabilities to the Board for 
appellate consideration.  The Board notes, however, that the 
RO has apparently not considered the requirement that the 
veteran submit a substantive appeal within 60 days of the 
date that a supplemental statement of the case is mailed.  
38 C.F.R. § 20.302(c) (1998).  

It would be unfair to the veteran for the Board to deny his 
claim on a basis not previously considered by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1999).  Appellate 
consideration of those issues must be deferred, pending their 
review by the RO as to whether or not a timely substantive 
appeal was received.  

Because the veteran has not been provided with a statement of 
the case concerning the issue of his entitlement to a total 
disability rating based on individual unemployability, that 
issue is not yet ready for final appellate consideration.  He 
must be furnished with the law and regulations and the 
rationale for the RO's denial of that benefit to enable him 
to present a cogent argument in his appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Therefore, this case, as to the issues concerning service 
connection for back and left shoulder disabilities and a 
hiatal hernia, an increased rating for the service-connected 
right knee disability, and a total disability rating based on 
individual unemployability, is REMANDED for the following 
additional actions:  

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
the veteran has received for his right 
knee disability.  All records so received 
should be associated with the claims 
folder.  

2.  The veteran should then be scheduled 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
right knee disability.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
right knee disability that develops on 
use.  In addition, the examiner should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of 
the affected part.  The examiner should 
portray the degree of any additional 
range of motion loss due to pain on use 
or during flare-ups.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

3.  The RO should review the record and 
determine whether the veteran submitted a 
timely substantive appeal regarding the 
issues concerning service connection for 
back and left shoulder disabilities and a 
hiatal hernia, each as secondary to his 
service-connected right knee disability.  
If the RO determines that he did not do 
so, then the veteran should be so 
notified.  If, and only if, he perfects a 
timely appeal as to the timeliness issue, 
then the RO should certify that issue to 
the Board for appellate consideration.  

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for an 
increased rating for his right knee 
disability, with particular consideration 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the April 1999 supplemental 
statement of the case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and they should be given an 
opportunity to respond.  

5.  The RO must also furnish the veteran 
and his representative with a statement 
of the case concerning the issue of his 
entitlement to a total disability rating 
based on individual unemployability.  If 
a timely substantive appeal is received 
as to that issue, the RO should then 
certify that issue for appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals







